Citation Nr: 1620310	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, lumbar fusion L4-L5 with residual scar (lumbar spine disability), currently rated 20 percent disabling. 
 
2.  Entitlement to an increased rating for service-connected left knee strain with chondromalacia and osteoarthritis, status post meniscus tear and residual scar, currently rated 10 percent disabling. 
 
3.  Whether the reduction in the evaluation of degenerative joint disease of the right knee from 10 percent to 0 percent from April 4, 2011 through October 17, 2012 was proper, to include whether a rating in excess of 10 percent prior to April 4, 2011 and from October 18, 2012 is warranted.

4.  Entitlement to a total disability rating for based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied increased ratings for the lumbar spine disability and left knee disability.  The RO also reduced the Veteran's rating for the right knee disability from 10 percent to 0 percent, effective April 4, 2011.  An April 2013 rating decision, in part, granted an increased 10 percent rating for the right knee disability, effective October 18, 2012.

During the course of the appeal, the RO granted a temporary total (100 percent) rating for left knee surgery from September 28, 2010 through  November 30, 2010, and for lumbar spine surgery from March 11, 2014 through April 30, 2014.  As a 100 percent rating is the maximum rating assignable, those periods are not for consideration in this appeal for an increased rating.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  In August 2015, the Board remanded the Veteran's claims. 

The Board notes that the record raises an inferred claim for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) during the periods from April 5, 2013 through August 31, 2013 and March 11, 2014 through April 30, 2014,  when the Veteran was in receipt of temporary total ratings for shoulder and lumbar spine surgery, respectively.  In this regard, during these periods, in addition to the temporary 100 percent ratings, the Veteran was also in receipt of a 70 percent rating for posttraumatic stress disorder.  Accordingly, such matters are REFERRED to the Agency of Original Jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's lumbar spine disability was manifested by forward flexion of the spine greater than 30 degrees.

2.  During the course of the appeal, the Veteran's left knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of the left knee. 

3.  Right knee degenerative joint disease did not show substantial improvement.

4.  During the course of the appeal, the Veteran's right knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of the right knee.

5.  The most probative evidence of record demonstrates that the Veteran is as likely as not unable to secure and follow a substantially gainful occupation consistent  with his education and occupational experience by reason of his service-connected disabilities.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the low back disability  are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for a rating higher than 10 percent for the left knee strain with chondromalacia and osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  The rating reduction from 10 percent to 0 percent for degenerative joint disease of the right knee 0 percent from April 4, 2011 through October 17, 2012, was not proper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Codes 5010, 5260 (2015).

4.  The criteria for a rating higher than 10 percent for degenerative joint disease     of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R.   § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

5.  The criteria for a total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107(West 2015); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,     23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to treatment history, symptomatology, and the functional impairment associated with his service connected back and knees disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  The Agency of Original Jurisdiction (AOJ) sent a letter asking            the Veteran to identify his medical care providers in August 2015.  The Veteran recently submitted medical evidence dated in December 2015 and 2016, but did not otherwise respond to the letter. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and    not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects  of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal excursion, strength, speed, coordination and endurance.        The functional loss may be due to absence of part or all of the necessary bones,   joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


      Lumbar Spine Disability

The RO reevaluated the severity of the Veteran's lumbar spine disability in an October 2011 rating decision and continued the 20 percent rating.  The Veteran appealed, contending that the severity of his disability warrants a higher rating.  

The Veteran's low back disability is rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The Board notes the Veteran is in receipt of separate compensable ratings for paresthesia/radiculopathy of the lower extremities associated with his lumbar spine.  The Veteran did not appeal the rating decisions assigning evaluations and effective dates for those conditions and those issues are not currently before the Board.  Accordingly, symptomatology associated with the paresthesia/radiculopathy of the lower extremities cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Alternatively, the Veteran's lumbar spine disability can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

The Veteran was afforded a VA examination in April 2011.  He reported his low back pain traveled to the legs bilaterally.  He also reported numbness and constant stiffness.  He has flare-ups described as moderate twice a year caused by activity.  They last for weeks.  The estimated impact on daily activities was moderate.  The Veteran could walk a quarter mile or for 15 minutes long.  The Veteran did not have unsteady walking.  Upon examination, the Veteran had normal gait and posture.  Forward flexion was to 50 degrees, extension to 0 degrees, lateral flexion bilaterally was to 20 degrees, and lateral rotation bilaterally was to 20 degrees.  All ranges remained the same with repetition except extension which was 5 degrees.  The Veteran experienced pain, fatigue, and lack of endurance with testing.  The lower extremity motor function, sensation, and reflexes were all normal.  

The Veteran was afforded a second VA examination in October 2012.  He reported flare-ups with prolonged walking, lifting, and stair climbing.  He did no running because of the severity of the pain.  The Veteran had mild intermittent radicular pain.  There were no incapacitating episodes.  

Upon examination, the Veteran had normal gait and posture.  Forward flexion was to 60 degrees, extension to 10 degrees, lateral flexion bilaterally was to 25 degrees, and lateral rotation bilaterally was to 25 degrees.  With repetition, flexion was now 45 degrees, extension was 5 degrees, lateral flexion was 15 degrees bilaterally, and rotation was 15 degrees bilaterally.  The VA examiner noted no objective evidence of pain.  The lower extremity motor function, sensation, and reflexes were all normal.  The Veteran experienced functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner noted that as a deputy sheriff, the Veteran must be able to run, lift, carry, pull, and push.  All of these activities accentuated discomfort and  the Veteran was in the process of retiring.

In March 2014, the Veteran had lumbar spine surgery consisting of lumbar decompression, fusion, and instrumentation at L4-S1.  

In October 2014, the Veteran testified because of his lumbar spine disability, he had to retire as a deputy sheriff and it interfered his interaction with his grandchildren.  His posture is bad and could not stand straight.  He also could not walk for long.  

In February 2015, the Veteran underwent a third VA examination.  The diagnosis was lumbar spine degenerative disc and joint disease with lumbar fusion at L4-L5.  The Veteran did not report experiencing flare-ups.  Forward flexion was to 65 degrees.  Extension was to 20 degrees.  Lateral flexion bilaterally was to 15 degrees, and lateral rotation bilaterally was to 15 degrees.  For all ranges of motion, pain was noted at the end.  With repetition, flexion was 65 degrees, extension was 20 degrees.  Right lateral flexion was to 20 degrees but left lateral flexion was 15 degrees.  Rotation was 15 degrees bilaterally.  The Veteran's functional loss was less movement than normal and pain on movement.  The examiner did not find tenderness, guarding, or spasm.  Muscle strength, reflexes, and sensation were normal.  The examiner did not find   any signs or symptoms of radiculopathy upon examination.  He did note a healed, non-tender 3 cm by 0.5 cm lumbar scar from the fusion surgery.  He concluded       the Veteran's degenerative disc disease progressed to the point requiring surgical intervention.  

In April 2016, the Veteran submitted physical therapy records dating from November 2015 to January 2016 noting his complaints of left hip pain and weakness.  The clinician noted the Veteran was demonstrating signs and   symptoms consistent with lateral foraminal stenosis and L5 myotomal weakness.  

Initially, as noted above, the lower extremity disabilities are not before the Board, and symptomatology associated with such cannot be considered in evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R.       § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

After review of the evidence of record, the Board finds that, excluding the period covered by the temporary total disability rating for convalescence for March 2014 lumbar spine surgery, a rating in excess of 20 percent for the Veteran's low back disability is not warranted at any point during the time period under review.  The objective medical findings of record do not show that the Veteran's forward flexion has been limited to 30 degrees or less, even after consideration of pain and the other symptoms described in DeLuca, such that a higher rating would be warranted.  

The Veteran asserts he has had incapacitating episodes.  The medical records, however, do not establish incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.  The medical evidence does not otherwise indicate that the Veteran has experienced incapacitating episodes having a total duration of at least four weeks during any 12-month period on appeal.  Accordingly, a higher rating is not warranted under the IVDS Formula.

The Board has reviewed and considered the Veteran's assertions in support of his claim of entitlement to a rating in excess of 20 percent for his lumbar spine disability, including his reports of constant pain, flare-ups that include tightness and swelling, and difficulty when sitting, bending forward, and moving frequently as well as his inability to run and difficulty with stairs.  The Board has also taken into account that the Veteran underwent lumbar spine surgery in March 2014.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering functional loss and his subjective complaints, forward flexion of the thoracolumbar spine to  30 degrees or less, or favorable ankylosis of the thoracolumbar spine, has not been shown such that a rating of 40 percent would be warranted.  Moreover, as there is no objective evidence of ankylosis of the spine at any time during the claim period, evaluations of 50 percent or 100 percent are also not warranted.

In summary, the Veteran has not demonstrated forward flexion to 30 degrees         or less, does not suffer from ankylosis of the thoracolumbar spine, and has no associated neurological disabilities other than the already separately-rated lower extremity disability that would warrant a separate disability rating.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for his lumbar spine disability.

      The Knees

The RO reevaluated the severity of the Veteran's knee disabilities in an October 2011 rating decision and continued the 10 percent rating for the left knee.  The right knee was reduced from 10 percent to a noncompensable rating effective April 4, 2011.  The Veteran appealed contending that the severity of each knee disability warrants a higher rating.  In an April 2013 rating decision, the RO increased the rating of the right knee to 10 percent.  The same rating decision also separately rated the Veteran at 10 percent for instability for each knee.  The Veteran did not appeal the evaluation or effective date for the award of the separate rating for instability, and those issues are not presently before the Board.  Accordingly, symptomatology associated with instability of each of knee cannot be considered when evaluating the Veteran's left knee arthritis and chondromalacia or the right knee arthritis.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Limitation of knee flexion under Diagnostic Code 5260 is rated 10 percent with flexion limited to 45 degrees.  Flexion limited to 30 degrees is rated 20 percent,   and flexion limited to 15 degrees is rated 30 percent, the maximum schedular rating under that Diagnostic Code. 

Limitation of knee extension under Diagnostic Code 5261 is rated noncompensable or zero percent with extension limited to 5 degrees.  Extension limited to 10 degrees is rated 10 percent.  Extension limited to 15 degrees is rated 20 percent.  Extension limited to 20 degrees is rated 30 percent.  Extension limited to 30 degrees is rated 40 percent.  Extension limited to 45 degrees or greater is rated 50 percent, which is the maximum rating available. 

Normal range of knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

A Precedent Opinion of the VA General Counsel has held that that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

The Veteran received a VA examination for his knees in April 2011.  The Veteran reported pain, swelling, and locking.  He did not have any instability or episodes   of dislocation.  He did not experience flare-ups, but noticed popping and grinding.  He underwent repair of a left knee meniscus in September 2010.  The left knee range of motion was 0-130 degrees, which remained the same after repetition.    The right knee was 0-140 degrees, which remained the same after repetition.  No pain, fatigue, weakness, lack of endurance, or incoordination was reported for either  knee in the range of motion.  All stability tests were normal.  The September 2010 surgery resulted in three .5 x .5 mm scars, which were asymptomatic and did not limit motion or function. 

The Veteran was afforded a second VA examination in October 2012.  The Veteran reported that flare-ups of his knee disabilities preclude running, stair climbing, and prolonged walking or standing.  The left knee range of motion was 0-100 degrees, but after repetition limited to 95 degrees flexion.  The right knee was 0-110 degrees, but after repetition limited to 85 degrees flexion.  Muscle strength was normal and all instability tests were normal, except for 5-10 millimeters of medial-lateral instability.  There was no history of patellar subluxation or dislocation.  The examiner noted the Veteran's history of meniscus surgery and reported frequent episodes of joint locking and pain in the left knee had.  The Veteran's functional loss resulted from less than normal and painful movement.  The examiner noted the functional loss also played a role in the Veteran's retirement as a deputy sheriff as the increasing pain with weight bearing and the job requirements to run and lift weights.

In February 2015, the Veteran underwent a third VA examination.  He did not report flare-ups.  The disabilities precluded running, stair climbing, and prolonged standing/walking.  The left knee range of motion was 0-100 degrees with pain beginning at 10 degrees.  The right knee was 0-135 degrees.  Testing of either knee did not result in objective evidence of motion.  His range of motion for both knees did not change with repetition.  Loss of movement and pain upon movement caused his functional loss but did not significantly limit functional ability.  Muscle strength was normal as were all instability tests.  There was no evidence of recurrent patellar subluxation or dislocation.  The only residual of the meniscectomy was the scar from surgery measuring 1 x 0.5 cm.  The scar, however, was not painful or unstable.  

Before April 2011, the Veteran's right knee disability was rated at 10 percent.  In the October 2011 rating decision, the RO reduced the rating for the right knee disability from 10 percent to noncompensable, effective April 4, 2011.  A VA examination on that date showed normal range of motion for the right knee and there was no objective evidence of pain or instability.  The RO, in an April 2013 rating decision, again awarded a 10 percent rating based upon and effective the same date as an October   17, 2012 VA examination.  Thus, the Board must determine if a reduction in the Veteran's right knee disability from April 4, 2011   through October 17, 2012 was warranted.  

Initially, the Board notes there are due process notice provisions concerning rating reductions.  However, if the proposed reduction does not involve reduction in       the overall amount of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) do not apply.  In the Veteran's case, reduction of the right knee disability did not change the total combined rating that determined his monthly compensation payments.  He received a copy of the rating decision implementing the reduction with notification of his appellate rights.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were met.

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The five year period is calculated from the effective date of the rating to the effective date of     the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015).  

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations of such disabilities disclosing improvement, physical or mental, will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015). 

The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 10 percent rating for the right knee disability had not been  in effect for more than five years (it became effective in November 2, 2006 and  was reduced as of April 4, 2011).  However, it is well established in the Court's  case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that that an improvement has actually occurred in the Veteran's service-connected disability and it has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown 5 Vet. App. at 420-22.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this instance, as noted above, in April 2011 the Veteran's right knee had normal    range of motion without objective evidence of pain and the examiner did not find instability.  The Veteran reported, however, that he had pain and swelling in the right knee.  In addition, the Veteran testified that his right knee disability, along with his left knee disability affected his performance as a deputy sheriff.  The Veteran testified his knee got worse and had not improved during the period the right knee was rated noncompensable.  Accordingly, the Board finds that the Veteran's overall functional ability had not improved by April 2011.  Thus, while the Veteran's objective examination findings in April 2011 may be consistent     with some improvement, the evidence does not establish that the Veteran had        an improvement allowing him to better function under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421.  The reduction in rating for degenerative joint disease of the right knee from 10 percent to 0 percent was not proper, and restoration of the 10 percent rating from April 4, 2011 through October 17, 2012, is granted.

The Board also must address the Veteran's claim for a rating higher than 10 percent for each knee.  After a review of the record, the Board notes that the Veteran's limitation of motion of the left knee and the right knee is noncompensable under Diagnostic Codes 5260 and 5261, even considering his complaints of painful motion.  In this regard, even considering that at worse his right knee has 85 degrees of flexion and his left knee has 95 degrees flexion, such finding supports only a 0 percent rating under Diagnostic Code 5260.  There is no evidence of record during the relevant period showing limitation of flexion to 30 degrees even considering pain, and his extension is full.  The 10 percent rating presently assigned in the absence of compensable limitation of motion adequately addresses the subjective complaints of functional impairment and the objective findings on examination.  See Deluca, supra; see also 38 C.F.R. § 4.40, 4.45, 4.59.  Accordingly, higher or separate ratings under Diagnostic Code 5260 and 5261 are not warranted.

The Board has also considered whether a higher rating could be assigned under other diagnostic codes.  However, he is not shown to have dislocate semilunar cartilage, nor is there malunion or nonunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 are not for application. 

While the Veteran alleges his disability was more severe than shown on that examination, the Board concludes that the medical findings on examination are      of greater probative value than the Veteran's allegations regarding the severity of  his knee disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the left knee and a rating in excess of 10 percent for the right knee disability for the period under review.

The Board has also considered whether a separate rating for the surgical scars on the left knee is warranted.  However, the examiners noted the scars were not painful or unstable, and the scars did not exceed a combined area of 39 square centimeters.  Accordingly, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

      Extraschedular Considerations

The Board has considered whether the Veteran's back and knee disabilities present an exceptional or unusual disability picture as to render impractical the application  of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his lumbar spine disability picture.  Thus, his disability picture is contemplated by     the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


      TDIU

The Court has held that a claim for total disability based upon individual unemployability (TDIU) is part of a claim for an increased rating for a disability. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).    

The Veteran worked as a deputy sheriff from 1994 until December 2012 or December 2013 (the VA Form 21-8940 is unclear as to which date is correct).  He testified that he could not perform his job duties due to his service connected disabilities, especially his lumbar spine disability and his knee disabilities.  The record thus raises the issue of entitlement to TDIU. 

The Veteran reported his knee disabilities preclude running, stair climbing, and prolonged walking or standing.  The examiner in October 2012 noted the functional loss also played a role in the Veteran's retirement as a deputy sheriff as the increasing pain with weight bearing and the job requirements to run and lift weights.  The Veteran testified that his back and knee disabilities prevented him from performing his job duties sufficiently without putting himself or his colleagues in law enforcement in jeopardy.  With his law enforcement equipment, he found it hard to go up and down stairs and he cannot run anymore.  His knee disabilities cause him to go up and down stairs sideways.  

He wears a brace on one of his knees depending which knee symptoms are bothering him the most.  The Veteran also testified the spine surgery in March 2014 resulted in fusion of L4, L5, and S1 with a rod and six screws.  

He further found it difficult to stand straight and he had problems with sitting.  He cannot lift much in weight such as his grandchildren.    

Evidence in the file establishes that the Veteran has a college degree in criminal justice.

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation   as a result of service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In this instance, in addition to the back and knee disabilities, the Veteran is service connected for multiple conditions including posttraumatic stress disorder at 70 percent disabling and a left shoulder disability at 20 percent disabling.  His combined rating is 90 percent for all service connected disabilities.  Accordingly, the Veteran meets the criteria for a TDIU on a schedular basis.  

The competent evidence shows that the Veteran's service-connected back and bilateral knee disabilities, as well as his left shoulder disability, result in physical impairments affecting his standing, walking, running, carrying, or bending.  Additionally, his PTSD results in sleep impairment and decreased energy as noted in VA treatment records that would impact his ability to perform a more sedentary job.  Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds the evidence indicates his service-connected physical and mental disabilities and their functional limitations, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience.  Accordingly, the Board finds that entitlement to TDIU is warranted.


ORDER

An evaluation in excess of 20 percent for the lumbar spine disability is denied.

An evaluation in excess of 10 percent for a left knee strain with chondromalacia and osteoarthritis, status post meniscus tear and residual scar, is denied.

The reduction in rating for degenerative joint disease of the right knee from 10 percent to 0 percent was not proper, and restoration of the 10 percent rating from April 4, 2011 through October 17, 2012, is granted

An evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


